       Case 2:16-md-02724-CMR Document 1813 Filed 08/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
PRICING ANTITRUST LITIGATION                             16-MD-2724

                                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                              PRETRIAL ORDER NO. 179
                         (SPECIAL DISCOVERY MASTER FEES)


       AND NOW, this 24th day of August 2021, upon consideration of the application for

fees and costs incurred by Special Discovery Master Bruce Merenstein for the months of June

and July 2021 which was submitted to the Court and Liaison Counsel pursuant to Pretrial Order

No. 49, and finding that the work, fees and costs reflected thereon are “reasonably necessary”

for the fulfillment of the Special Discovery Master’s duties, and without objection from counsel,

it is hereby ORDERED that the application for fees and costs is APPROVED in full in the

amount of $3,965. Plaintiffs and Defendants shall each make payment of their respective

shares of the approved amount directly to the Special Discovery Master.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                     ____________________
                                                    CYNTHIA M. RUFE, J.
